Citation Nr: 0607860	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  94-00 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether an evaluation higher than 40 percent is warranted 
for post-operative fusion at C5-6 with arthritis and 
bilateral carpal tunnel syndrome from May 19, 1990.

2.  Whether an evaluation higher than 40 percent is warranted 
for degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy from October 7, 1993.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1984 to 
May 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1990 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland that awarded service connection for the 
two disabilities listed above.  By subsequent decisions, both 
disabilities were evaluated as being 40 percent disabling, 
effective from May 19, 1990, the day following separation 
from military service.  38 C.F.R. §  3.400(a)(2) (2005).  

The veteran thereafter filed an appeal to United States Court 
of Appeals for Veterans Claims (Court).  In February 2003, VA 
General Counsel and the veteran's representative filed a 
joint motion to vacate certain portions of an August 2002 
Board decision.  By an order dated in February 2003, the 
Court granted the joint motion, vacating that part of the 
Board's August 2002 decision that denied the veteran's claims 
for evaluations higher than 40 percent, and remanded the 
matters to the Board for re-adjudication.  The Board, in 
September 2003, denied entitlement to a rating higher than 40 
percent for the lumbar spine disability for the period from 
May 19, 1990, through October 6, 1993.  The remaining issues 
were remanded to the RO.

The Board notes that the Court has held that an appeal from 
an original award does not raise the question of entitlement 
to an increased rating, but instead is an appeal of an 
original rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Consequently, the Board has characterized the rating issues 
on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
the ratings to be assigned effective from the date of award 
of service connection--in this case, May 19, 1990, for the 
cervical spine disability.  (As noted above, the Board has 
already addressed the period from May 19, 1990, to October 7, 
1993, for the low back disability.  The period from October 
7, 1993, remains on appeal.)  Consideration must be given to 
whether the veteran deserves a higher or lower rating at any 
point during the pendency of the claim (so-called "staged 
ratings").  Id.


FINDINGS OF FACT

1.  The veteran does not have carpal tunnel syndrome.  

2.  The veteran's post-operative fusion at C5-6 with 
arthritis is evidenced by mild to moderate reduction in range 
of motion.

3.  The veteran's degenerative arthritis of the lumbar spine 
with left L2-4 radiculopathy is evidenced by mild to moderate 
reduction in range of motion.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
post-operative fusion at C5-6 with arthritis have not been 
met.  38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 4.1, 4.10, 4.7, 
4.40, 4.45, 4.71a, Diagnostic Codes 5290, 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5243 (2005).

2.  The criteria for a rating in excess of 40 percent for 
degenerative arthritis of the lumbar spine with left L2-4 
radiculopathy have not been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.10, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5292, 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003); 38 C.F.R. § 4.71a, Diagnostic Codes 5241, 5243 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran, a former Navy SEAL, was injured in a parachuting 
accident in service.  His injuries were such that he was 
released from military service as physically unfit for duty.  

The record shows that when examined by VA in August 1990, the 
veteran told his examiner that when he bent his head forward 
and backward he got pain in the back of the neck and numbness 
in both arms.  On examination, there was no tenderness to 
percussion anywhere along the cervical spine, but the veteran 
did complain of tenderness to percussion over the lower 
portion of the lumbar spine.  He had full range of motion 
(ROM) of the cervical and lumbar spine, but complained of 
pain in the back of the neck on forward flexion and backward 
extension, and of low back pain on forward flexion, backward 
extension, and right and left lateral bending.  There was no 
spasticity of the paravertebral muscles after exercise.  The 
veteran was able to squat completely, recover without 
difficulty, and walk alternating on his toes and heels.  He 
complained of low back pain when walking on his heels.  X-ray 
examination of the cervical spine revealed fusion of the C5 
and C6 vertebral bodies, with the remaining disc spaces 
intact, and no fracture or subluxation appreciated.  X-rays 
of the lumbar spine revealed a transitional lumbar vertebra.  
There was disc space narrowing at L1-L2, and mild disc space 
narrowing at L4-L5.  Small marginal osteophytes were 
appreciated at these levels as well, indicative of mild 
degenerative disease.  There was no fracture or subluxation.  

The report of an August 1991 VA electromyograph (EMG) showed 
sprouting of the axons in the L5 level, and provided a 
diagnosis of low back pain syndrome.  

An October 1991 magnetic resonance imaging (MRI) of the 
lumbar spine showed no evidence of spinal canal stenosis or 
disc herniation.  An MRI of the cervical spine showed changes 
consistent with a large void defect at C5-C6 which apparently 
represented dense bone formation projecting posteriorly into 
the region of the spinal canal more to the right than the 
left, with evidence of significant extrinsic pressure on the 
spinal cord at C5-C6.  

A December 1991 VA examination report revealed that the 
veteran had full range of motion with pain.  There was 
tenderness over the posterior cervical spine and upper 
trapezius muscles on both sides.  The veteran's lumbar spine 
examination revealed that he had full extension and lateral 
flexion to each side on forward flexion.  He was able to 
bring the tips of his fingers to within 8 inches of the 
floor.  X-rays revealed fusion of C5-C6, and slight narrowing 
of the intervertebral disc space between L5 and S1.  

A March 1993 MRI of the lumbar spine was normal, with no 
indication that the veteran had ankylosis, fixation, or 
fracture.  

Private physical therapy treatment records dated in August 
1993 show that range of motion of the lumbar spine was such 
that forward flexion as well as extension was only 1/4 of the 
normal range and reproduced localized back pain.  Bilateral 
side flexion was half of the normal range and reproduced the 
same pain.  Right straight leg raising was 45 degrees causing 
low back pain and tightness in the posterior thigh and 
posterior leg.  Left straight leg raising reproduced low back 
pain also at 45 degrees.  

A the report of a May 1994 EMG conducted by the veteran's 
private physician, R.J., M.D., concluded that the veteran had 
bilateral carpal tunnel syndrome, mild to moderately severe, 
with the right slightly worse than the left.  

The veteran was afforded a VA neurological examination in 
July 1996.  Examination of the neck revealed no point 
tenderness.  There was moderate restriction to neck ROM, 
particularly in extension as well as forward flexion.  
Cervical compression test was negative.  Motor examination 
revealed normal tone, bulk, and strength throughout.  Sensory 
examination was intact to vibratory sense, pinprick, and 
light touch.  Examination of the low back revealed no point 
tenderness.  The examiner noted what he characterized as mild 
restriction of ROM in the low back in forward flexion.  He 
had bilateral flexor plantar responses.  Cerebellar 
examination was intact, and he was able to tiptoe, heel walk, 
and squat.  

The examiner concluded that post-traumatic and post-surgical 
cervical spondylosis may explain neck pain and numbness of 
both upper extremities.  The examiner noted that carpal 
tunnel syndrome had been diagnosed in 1994, and was not 
service-connected.  The examiner noted that the veteran's 
remaining complaints were subjective, as x-rays of the 
lumbosacral spine had shown no abnormality up through 1991, 
and neurologic examination found no evidence of lumbosacral 
radiculopathy or femoral neuropathy.

The veteran was afforded a VA peripheral nerves examination 
given in July 1997.  The examiner's exhaustive 13-page report 
recounted the veteran's medical history and reported the 
examiner's own findings.  The examiner found the veteran 
walked without difficulty, and had no difficulty getting on 
and off the examining table.  There was no pelvic tilt or 
sciatic scoliosis, and no muscle spasms.  ROM of the lumbar 
spine was guarded particularly on flexion.  Finger tips came 
to within 16 inches of the floor.  Extension was 20 degrees, 
lateral bending was 30 degrees, and rotation was to 40 
degrees, all performed without pain.  Straight leg raising 
test was 90 degrees bilaterally.  

Examination of the cervical spine revealed no muscle spasm 
and full ROM.  X-rays revealed excellent fusion of C5-C6, and 
there was no evidence of narrowing of the disk space above or 
below.  X-rays of the lumbar spine showed evidence of the 
Schmorl's node between L4-L5, but there was no evidence of 
wedging of the spine which the examiner noted would be one of 
the cardinal characteristics of Scheuermann's disease.  Disc 
space was minimally narrowed at L5-S1, though the examiner 
noted that this was an unreliable incidental finding since 
the veteran had so-called lumbarization of S1 with the sixth 
lumbar vertebra.  The other disc spaces were well-maintained, 
and there were no other bony abnormalities noted.  There was 
no x-ray evidence of kyphosis or wedging of the thoracic 
spine; disc space was well maintained throughout.  

The examiner noted that he could find no evidence of carpal 
tunnel syndrome.  He explained that, in all likelihood, it 
appeared that the veteran's cervical radiculopathy had a 
"manifestation of the confusing carpal tunnel syndrome which 
is a very common occurrence."  Most importantly, the 
examiner noted, the EMG findings were conflicting and 
inconsistent.  

The veteran was afforded VA spine and neurological 
examinations given in April 1998.  The neurological 
examination revealed no objective sensory loss of the upper 
or lower extremities.  Examination of the cervical spine 
revealed moderate diffuse tenderness, but no crepitus or 
paraspinal spasm.  Range of motion testing showed forward 
cervical flexion to 20 degrees, backward extension to 20 
degrees, lateral flexion to 30 degrees bilaterally, and 
rotation to 35 degrees bilaterally.  There was no evidence of 
pain on motion.  Examination of the lumbosacral spine showed 
moderate diffuse tenderness, but no paraspinal spasm.  
Straight leg raising was negative bilaterally.  Range of 
motion testing revealed forward flexion of the lumbosacral 
spine was to 60 degrees, backward extension to 30 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 35 
degrees bilaterally.  There was no objective evidence of pain 
on motion.  Gait was normal, and the veteran hopped and 
squatted normally.

A May 1998 peripheral nerves examination specifically 
addressed the veteran's complaints regarding pain and 
numbness in the arms, including increasing numbness in both 
arms when driving for greater than 30 miles.  The examiner 
noted that the most recent electrodiagnostic test and EMG, 
performed in 1996, failed to demonstrate a left median 
mononeuropathy of the wrist (carpal tunnel syndrome).  This 
examiner's diagnoses also included left L2-L4 radiculopathy, 
with reduced reflex of the left patella, dermatomal loss of 
sensation in the L4 distribution, and reduced strength in the 
left hamstring.  

A May 1999 VA examination of the cervical spine showed 
flexion to 30 degrees and extension to 20 degrees, at which 
point he complained of pain.  Lateral flexion was to 30 
degrees to the right, and 20 degrees to the left.  Rotation 
was to 30 degrees bilaterally.  There was no crepitation, and 
there were no spasms.  The examiner described the veteran's 
neck as a smooth, working neck, and stated that almost all of 
the veteran's symptoms were subjective.  On examination of 
the lumbosacral spine, the veteran said he began to hurt as 
soon as he flexed to about 10 degrees, but was able to 
continue to flex to 60 degrees.  Lateral deviation was 18 
degrees in each direction, at which point motion was stopped 
because of pain.  Lateral rotation was to 25 to 30 degrees 
bilaterally.  Deep tendon reflexes were present and equal 
bilaterally, and straight leg raising was negative.  The 
veteran walked with a good gait.

The veteran was given another neurological examination in 
June 1999.  The examiner reviewed and recounted the veteran's 
extensive medical history and records.  The veteran could 
turn his head both left an right without difficulty, though 
he did report pain.  The veteran could move his head up and 
down with what the examiner described as mild to moderate 
limitation due to pain.  Posterior cervical palpation 
revealed a slight degree of pain in the vicinity of C7, with 
no masses felt.  There was no atrophy of any muscle group in 
the arms or legs.  Deep tendon reflexes were entirely normal 
and symmetric.  Coordination was normal, with no focal 
weakness in the arms or legs.  Gait was normal, including 
heel, toe, and tandem gait.  Romberg's test was negative with 
eyes open and closed.  The veteran could bend about the low 
back to the degree that he could touch at about the ankle 
level, and this was limited by pain.  Sensory perception and 
vibratory stimulation was normal in all extremities.  Sensory 
perception to pinwheel pin-prick stimulation was reduced in 
both upper extremities diffusely and not in a dermatomal 
pattern.  

The examiner concluded that, in his opinion, the veteran had 
suffered lumbar contusion due to his original injury.  He 
found no evidence of lumbar intervertebral disc syndrome 
(IVDS), and no evidence of lumbar spinal stenosis based on 
history, physical examination findings, or radiologic 
studies.  The examiner termed the veteran's limitation of 
motion of the lumbar spine as mild.  Regarding a previous 
diagnosis of carpal tunnel syndrome, this examiner noted 
that, while the sensory symptoms in the upper extremities 
were compatible with carpal tunnel syndrome, there is no 
neurophysiologic evidence based anywhere in the veteran's 
record to support a diagnosis of carpal tunnel syndrome.

Another VA examination of the spine was conducted in March 
2002.  Examination of the cervical spine revealed no pain or 
spasm on manipulation.  The veteran could flex his neck to 
ten degrees and extend to five degrees, both without pain, 
and could continue to 20 degrees and 10 degrees, 
respectively, with pain.  Lateral flexion was painless to 15 
degrees right, and 20 degrees left, with additional range 
attainable with pain expressed.  Rotation was painless to 20 
degrees right and 30 degrees left, with additional range 
beyond those with pain.

Examination of the lumbosacral spine revealed normal gait and 
posture, and no muscle spasm.  Manipulation of the muscles 
was painful in the lower back.  Straight leg raising was to 
60 degrees on the right, and 40 degrees on the left.  The 
veteran complained of pain in the lumbar spine.  Range of 
motion of the lumbar spine revealed painless forward flexion 
to 50 degrees, with painful passive motion beyond that to 60 
degrees.  Extension was painless to 20 degrees, with painful 
passive motion to 25 degrees.  Lateral flexion was to 20 
degrees without pain to the right, with painful passive 
motion to 25 degrees; to the left it was to 15 degrees 
without pain, and to 20 degrees with pain.  Rotation was 
painless to 15 degrees to the right, and to 20 degrees with 
pain; to the left, painless ROM was to 10 degrees, and to 20 
degrees with passive motion.  After exercise, painless 
forward flexion was decreased to 40 degrees, extension to 15 
degrees, with additional movement beyond those with pain; the 
rest of the motions remained unchanged after exercise.  

Of record is the report of a June 2002 MRI of the cervical 
and lumbar spine conducted by the Imaging Center of 
Cumberland, Maryland in June 2002.  That report showed 
degenerative changes of the cervical spine from C2 to T1 with 
minimal herniation at C2-C3, C3-C4, and C4-C5, with marked 
encroachment noted on the spinal canal on the right side at 
the level of C5-C6, and slight encroachment on the left at 
C6-C7 midline at C7-T1.  The MRI of the lumbar spine showed 
degenerative changes of the lumbar spine with bulging of the 
annul from L2 and L4 with mild herniated disc along the 
midline at L5-S1.  

In an October 2002 letter, J.B., M.D., who is chairman of the 
department of neurosurgery at the university where he is 
employed, reviewed the veteran's history and provided the 
results of his neurological examination.  He found that the 
veteran had diffuse tenderness in the posterior cervical and 
lumbar spine, and a 15 percent reduction in range of motion 
in the cervical and lumbar spine.  Sensory examination showed 
patchy, non-dermatomal sensation loss in the left hand, 
otherwise, there were no objective deficits.  Dr. B. 
concluded that there was no radiographic or clinical evidence 
correlating nerve root entrapment syndrome.  

Of record is a February 2004 memorandum from the same VA 
physician who conducted the veteran's July 1997 examination, 
summarized above.  In this memo the physician, the chief of 
orthopedics at the VA Medical Center (VAMC) at which he is 
employed, briefly reviewed the background relating to his 
July 1997 examination, to which the veteran strenuously 
objected.  The doctor noted that he had reviewed the 
veteran's current file.  He noted that, in view of the fact 
that the issues and medical evidence in the file remained 
unchanged from 1997, any further evaluation by him was not 
warranted because there was no new evidence of record that 
would cause him to change his earlier conclusions and 
opinion.  The examiner specifically reiterated that the 
veteran does not have carpal tunnel syndrome.  The examiner 
suggested that, in fairness to the veteran, if it was felt 
that a new examination was necessary; one could be provided, 
but by a different examiner at a different VAMC.  

The veteran was afforded VA spine examination in September 
2004.  The examiner noted the veteran's medical history and 
current complaints, which included complaints of mostly neck 
pain.  The veteran also complained that every time he 
extended his back, both of his arms went entirely numb, 
though he could not point to any particular distribution.  
The veteran related that he had had an EMG in 1994 showing 
mild to moderately severe bilateral carpal tunnel syndrome.  
On examination of the cervical spine, the veteran could fully 
forward flex with mild pain, and could extend to about 20 
degrees with some pain.  He stated that the pain was in his 
middle neck but did not cause any arm pain.  The veteran did 
not mention any increase in numbness of his arms, but stated 
that they were already numb from the two-hour drive to the 
examination site.  The veteran said his arm pain was not 
produced with lateral bending and rotation.  Sensation was 
intact.  The veteran reported decreased sensation of pinprick 
bilaterally.  Pain was said to be the most limiting factor, 
and increased with repetitive motion; there was no 
incoordination or increased weakness.

Range of motion testing of the lumbar spine revealed flexion 
to about 45 degrees, limited by pain.  He could extend to 20 
degrees, but the examiner identified 10 degrees as a limit 
imposed by pain.  Pain was said to be the most limiting 
factor, and increased with repetitive motion, but there was 
no increased incoordination or weakness.

X-rays revealed the previously described fusion of C5-C6 with 
some disc degeneration, and some mild disc degeneration of 
the lumbar spine.  The examiner described the disc height in 
the lumbar spine as very well preserved.  

The examiner assessed that there was no medical evidence to 
substantiate the veteran's complaints of increased severity 
in his spine or neck condition.  The veteran had what was 
described by the examiner as degenerative disc disease (DDD) 
with occasional left-sided sciatic type symptoms.  While the 
veteran reported symptoms which he characterized as severe, 
x-rays did not substantiate this.  The examiner concluded 
that the evidence of record did not substantiate a diagnosis 
of carpal tunnel syndrome or complaints of numbness in the 
veteran's arms.  The veteran was not myelopathic and the 
numbness did not appear to be localized in any one, or even a 
few, nerve roots.

The veteran was given a neurological examination in October 
2004.  The examiner reviewed the veteran's file and history 
as provided by the veteran.  On examination there was no 
evidence of bony abnormality to the spine, or pain with 
palpation.  There was no curvature of the spine.  Motor 
examination revealed normal tone without evidence of 
fasciculations or atrophy.  Muscle testing revealed no focal 
weakness.  Coordination was intact, and sensory examination 
revealed slightly decreased vibratory sensation in the left 
fingertips and toes.  Gait was normal, and the veteran could 
walk without difficulty on his toes, heels, and tandemly.  No 
Romberg was present.  

The examiner concluded that the neurological examination was 
nonfocal other than a slightly diminished vibratory sensation 
in the left extremities.  There was nothing in the claims 
folder that this examiner found that would substantiate a 
claim of increased severity in the veteran's claimed 
disabilities.  The examiner opined that his neurological 
examination, along with a review of the veteran's tests, 
indicate that the level of the veteran's disc syndrome was 
mild to moderate at worst.  

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Where there 
is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

As noted above, the Court has indicated that a distinction 
must be made between a veteran's dissatisfaction with an 
initial rating assigned following a grant of service 
connection (so-called "original ratings"), and 
dissatisfaction with determinations on later filed claims for 
increased ratings.  Fenderson, supra.  Further, in cases such 
as this one, where the original rating assigned has been 
appealed, consideration must be given as to whether the 
veteran deserves a higher or lower rating (so-called "staged 
ratings") at any point during the pendency of the claim.  
(As noted above, the Board already addressed in its September 
2003 decision the period from May 19, 1990, to October 7, 
1993, for the low back disability.)

During the pendency of the veteran's appeal the regulations 
pertaining to evaluation of disabilities of the spine were 
amended twice.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002) 
(effective September 23, 2002); and 68 Fed. Reg. 51454-51456 
(Aug. 27, 2003) (effective September 26, 2003).  The veteran 
was notified of these changes in the supplemental statement 
of the case (SSOC) issued in August 2005.

The first of these, effective September 23, 2002, involve 
only changes to the rating of intervertebral disc syndrome 
(IVDS), rating this disability based on the occurrence of 
incapacitating episodes.  It also allowed for rating 
orthopedic and neurologic manifestations separately.  The 
second change, effective September 26, 2003, renumbered all 
of the spine diagnostic codes, and provides for the 
evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  Under 
the most recent change, IVDS, renumbered as Diagnostic Code 
5243, may be rated either under the new General Rating 
Formula, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in a higher evaluation.  An incapacitating episode is 
defined in the regulation as a period of acute signs and 
symptoms due to intervetebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. §  4.71a.

Because both sets of changes became effective during the 
pendency of the claim, the Board must determine whether the 
revised versions are more favorable to the veteran.  See 
VAOPGCPREC 7-2003.  However, even if the Board finds a 
revised version more favorable, the reach of the new criteria 
can be no earlier than the effective date of that change.  
See VAOPGCPREC 3-2000.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2005).  Here, 
as noted above, the effects of pain on use, functional loss, 
and incoordination were taken into account by examiners in 
assessing the range of motion of the veteran's lumbar spine.

The Board has determined that the preponderance of the 
evidence of record shows that the veteran does not have 
carpal tunnel syndrome, which has been suggested flowed from 
his cervical spine disability.  While the veteran's private 
physician diagnosed carpal tunnel syndrome in 1994, 
subsequent examinations have addressed this issue and found 
no evidence of carpal tunnel syndrome.  The July 1997 VA 
examiner specifically noted that he could find no evidence of 
carpal tunnel syndrome, and explained that it was likely that 
the veteran's cervical radiculopathy had a "manifestation of 
the confusing carpal tunnel syndrome which is a very common 
occurrence."   A June 1999 VA neurological examination found 
that, while the veteran's sensory symptoms in the upper 
extremities were compatible with carpal tunnel syndrome, 
there was no neurophysiologic evidence to support a diagnosis 
of carpal tunnel syndrome.  Finally, the September 2004 VA 
examiner also concluded that the evidence of record did not 
substantiate a diagnosis of carpal tunnel syndrome.  

The Board notes that there is no evidence of record, and no 
claim made by the veteran, of any incapacitating episodes of 
IVDS as defined by VA regulations.  

A.  Cervical spine

Prior to the September 26, 2003 changes (old criteria), there 
were only three diagnostic codes, including IVDS, providing 
disability ratings for the veteran's cervical spine 
disability higher than the his 40 percent award.  A higher 
award is for application under old Diagnostic Code 5285 where 
there are residuals of fracture of vertebra that either 
require the wearing of a neck brace because of abnormal 
mobility, or where there is spinal cord involvement requiring 
long leg braces or that the veteran be bedridden.  There is 
no medical evidence of record showing a fracture of cervical 
vertebra, with or without spinal cord involvement, and no 
abnormal mobility requiring the wearing of a neck brace.  A 
higher rating under the old Diagnostic Code 5285 is therefore 
not warranted at any time since the original effective date 
of May 19, 1990.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As there is no evidence of 
any ankylosis of the spine, a higher rating under old 
Diagnostic Code 5286 is not warranted.  Finally, a higher 
rating is for application under old Diagnostic Code 5293, 
IVDS, where there is pronounced IVDS with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriated to site of the diseased 
disc, with little intermittent relief.  The medical evidence 
discussed above does not support a higher rating at any time 
since the original effective date of May 19, 1990, under the 
old Diagnostic Code 5293 because there are no persistent 
symptoms compatible with findings relative to diseased discs 
in the cervical spine.  Further, there is no evidence of 
record that the veteran ever experienced pronounced problems 
with only intermittent relief.   In sum, a rating higher than 
the currently assigned 40 percent is not warranted under any 
of the old criteria at any time since the original effective 
date of May 19, 1990.  

As for the criteria made effective from September 2002, the 
veteran has not experienced episodes due to cervical spine 
disability that were incapacitating, requiring bed rest of a 
total duration of at least 6 weeks during a 12-month period, 
which is what was required for a rating greater than the 
currently assigned 40 percent.  Additionally, while the 
veteran complained of radiating symptoms, there have been no 
findings suggesting that such symptoms would be tantamount to 
even mild incomplete paralysis of the median or ulnar nerve 
and thereby warrant a separate compensable rating.  38 C.F.R. 
§ 4.124a, Diagnostic Codes 8515, 8516.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine (new criteria) the only higher rating 
available for application to the veteran's cervical spine 
disorder is a 100 percent evaluation when there is 
unfavorable ankylosis of the entire spine.  Any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are rated 
separately, under an appropriate diagnostic code.  

Here, as the medical evidence, including the report of the 
September 2004 spine examination, shows, there is no 
ankylosis of the spine.  A higher evaluation under the new 
criteria is therefore not warranted.  A rating higher than 
the currently awarded 40 percent cannot be warranted under 
the new criteria for rating IVDS based on incapacitating 
episodes.  This is so because, as noted above, it has not 
been shown that the veteran has had any incapacitating 
episodes, let alone episodes having a total duration of at 
least six weeks during the past 12 months, as would be 
required to be shown in order to warrant a 60 percent 
evaluation under the new Diagnostic Code 5243 based on 
incapacitating episodes.  Additionally, as already noted, he 
does not experience neurologic symptoms that rise to the 
level of a compensable rating.

B.  Lumbar spine

Prior to the September 26, 2003 changes (old criteria), there 
were only three diagnostic codes, including IVDS, providing 
for disability ratings higher than the veteran's current 40 
percent award.  A higher award is for application under old 
Diagnostic Code 5285 where there are residuals of fracture of 
vertebra that either require the wearing of a neck brace 
because of abnormal mobility, or where there is spinal cord 
involvement requiring long leg braces or that the veteran be 
bedridden.  There is no medical evidence of record showing a 
fracture of lumbosacral vertebra, with or without spinal cord 
involvement, and no abnormal mobility requiring the wearing 
of a neck brace.  A higher rating under the old Diagnostic 
Code 5285 is therefore not warranted at any time since 
October 7, 1993.

A higher award under old Diagnostic Code 5286 requires 
complete bony fixation (ankylosis) of the spine at either a 
favorable or unfavorable angle.  As noted in the foregoing 
analysis of the cervical spine criteria, there is no evidence 
of any ankylosis of the spine, and a higher rating under old 
Diagnostic Code 5286 is therefore not warranted at any time 
since the original effective date of May 19, 1990.  Finally, 
a higher rating is for application under old Diagnostic Code 
5293, IVDS, where there is pronounced IVDS with persistent 
symptoms.  Here, too, the medical evidence does not support a 
higher rating at any time since October 7, 1993, under the 
old Diagnostic Code 5293 because there are no persistent 
symptoms compatible with sciatic neuropathy, and no evidence 
of record that the veteran has only intermittent relief from 
what would otherwise be pronounced manifestations of disc 
disease.  In sum, a rating higher than the currently assigned 
40 percent is not warranted under any of the old criteria.  

Under the criteria effective from September 2002, a higher 
rating would be assignable if there are incapacitating 
episodes having a total duration of at least 6 weeks during a 
12-month period.  As the evidence suggests above, this has 
not been shown.  Additionally, he does not experience 
neurologic symptoms such that a separate compensable rating 
would be warranted.  In other words, he experiences no 
symptoms that would be compatible with even mild incomplete 
paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

Under the new General Rating Formula for Diseases and 
Injuries of the Spine (new criteria), a 50 percent evaluation 
is for application when there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is for 
application when there is unfavorable ankylosis of the entire 
spine.  Any associated objective neurologic abnormalities, 
including, but not limited to, bowel or bladder impairment, 
are rated separately, under an appropriate diagnostic code.  

Here, there is no medical evidence showing ankylosis of the 
thoracolumbar spine.  A higher evaluation under the new 
criteria is therefore not warranted.  As was the case with 
the veteran's cervical spine disability, a rating higher than 
the currently awarded 40 percent cannot be warranted under 
the new criteria utilizing the criteria for evaluating IVDS 
based on incapacitating episodes, because it has not been 
shown that the veteran has had any incapacitating episodes, 
let alone episodes having a total duration of at least six 
weeks during the past 12 months, as would be required to be 
shown in order to warrant a 60 percent evaluation under the 
new Diagnostic Code 5243 based on incapacitating episodes.  
Additionally, as noted above, there is no indication that he 
experiences neurologic symptoms that would warrant a separate 
compensable rating.

In sum, taking into account all of the evidence of record, 
the Board finds that the veteran's disability picture as 
regards both of these disabilities does not approximate the 
criteria required for any rating higher than the currently 
assigned 40 percent ratings, and has not for the time periods 
in question-since May 19, 1990, for the cervical spine, and 
since October 7, 1993, for the lumbar spine.  Higher 
evaluations for the veteran's post-operative fusion at C5-6 
with arthritis, and degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy, are not warranted.

As noted above, disability ratings are based as far as 
practicable on the average impairments of earning capacity.  
38 C.F.R. § 3.321(b), 4.1.  To accord justice to the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits, or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b).  The Board 
finds, however, that the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The current evidence of record does not 
demonstrate that the veteran's service-connected disabilities 
have resulted in frequent periods of hospitalization or in 
marked interference with employment due exclusively to the 
veteran's service-connected disability.  Id.  

It is undisputed that the veteran's spine disabilities have 
an adverse effect on employment, but it bears emphasis that 
the schedular rating criteria are designed to take such 
factors into account.  The schedule is intended to compensate 
for average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2003).  
Of record are two letters from the veteran's employer showing 
that the veteran has used most of his earned sick leave 
because he had had to attend various medical appointments.  
The employer did not give any indication that the veteran's 
disabilities markedly interfered with his employment.  Thus, 
there is no evidence showing unusual disability with respect 
to the spine that is not contemplated by the rating schedule.  
The Board therefore concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.



III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in December 
2001, and in follow-up notifications dated in February and 
April 2004, and March 2005.  (Although the notice required by 
the VCAA was not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini, 18 Vet. App. at 122.  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to an increased rating for his service-
connected disability, what evidence and/or information was 
already in the RO's possession, what additional evidence 
and/or information was needed from the veteran, what evidence 
VA was responsible for getting, and what information VA would 
assist in obtaining on the veteran's behalf.  The RO 
specifically requested that the veteran send any pertinent 
medical evidence or any other relevant information he had 
pertaining to his claim.  The RO also provided two statements 
of the case (SOCs) and multiple SSOCs reporting the results 
of the RO's reviews, and the text of the relevant portions of 
the VA regulations.   As noted, the veteran was apprised of 
the changes in the criteria for evaluating disabilities of 
the spine.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  VA has no duty to inform or assist that was 
unmet.


ORDER

A higher evaluation for post-operative fusion at C5-6 with 
arthritis and bilateral carpal tunnel syndrome, from May 19, 
1990, is denied.

A higher evaluation for degenerative arthritis of the lumbar 
spine with left L2-4 radiculopathy from October 7, 1993, is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


